EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 23, line 2	replace “the maximum” with “a maximum”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6, 8, 10, 13, 14, 17-19, 23, 24, 27, 32, and 35 are allowed.

The present invention is drawn to a method of preparing a solid pre-catalyst system comprising:  in a reactor under agitation with a stirring mechanism, reacting a colloidal suspension of an organic solvent and a complex of Formula I with a halogenated compound or a mixture of halogenated compounds at a starting reactor temperature, allowing the colloidal suspension to react exothermically under a controlled feed rate to form a precipitate, which is allowed to reach an upper temperature limit for a sufficient period of time to form a reacted colloidal suspension, and allowing the reacted colloidal suspension to cool to completion temperature, wherein the complex of Formula I is:  XTiClp(OR1)4-p•YMg(OR2)q(OR3)t, in which R2 is not the same as R3, and wherein the precipitate exhibits a D50 from about 3 µm to about 10 µm.     
A further embodiment of the invention is a method of polymerizing or copolymerizing olefin monomers comprising contacting a solid precatalyst system comprising solid particles of a composite of a reaction product of a halogenated compound and a colloidal suspension of the complex of Formula I with a reducing agent, optionally a chain transfer agent, and the olefin monomers.  
See claims for full details.

Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  None of the references teaches the complex of Formula I, XTiClp(OR1)4-p•YMg(OR2)q(OR3)t, in which R2 is not the same as R3.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 10, 2022